       Case: 1:21-cr-00580 Document #: 4 Filed: 09/16/21 Page 1 of 1 PageID #:9




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

                                           )
               USA                         )             Case No:       21 CR 580
                                           )
               v.                          )
                                           )             Judge:         Young B. Kim
               Kelvin Dortch               )
                                           )
                                           )
                                           )

                                          ORDER

Initial appearance proceedings held by phone. Defendant consented to appear by phone in
response to today’s arrest. The court advised Defendant of his rights. The court finds
Defendant unable to afford counsel. Attorney Donna Foley of the Federal Defender Panel is
appointed as counsel for Defendant. The government and Defendant agreed to certain
conditions of release. Enter Order Setting Conditions of Release. Defendant shall be released
after processing. Defendant waived his right to a preliminary examination hearing. The court
finds probable cause and orders Defendant bound to the District Court for further proceedings.

(00:30 initial appearance held)



Date: September 16, 2021
